DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 06/02/2022. Claims 1-20 are currently pending in the application. An action follows below:
Response to Arguments
The objection of claim 14, the drawing objection, and the rejection of claim 17 under 35 U.S.C. 112(b) in the previous Office action dated 03/02/2022 have been withdrawn in light of the amendment to claims. 
In response to the Priority and the rejections under 35 U.S.C. 112(a) in the previous Office action, Applicant amends independent claims 1 and 16 and asserts Fig. 9 and paragraph [0046] of the specification providing a support for the newly amended claims 1 and 16. Examiner respectfully disagrees and directs the Applicant to the below rejection of the newly amended claims 1 and 16. 
The rejection of claims 2 and 18 under 35 U.S.C. 112(a) in the previous Office action have been withdrawn in light of the amendment to claims. 
The rejection of claims 7 and 20 under 35 U.S.C. 112(a) in the previous Office action is maintained because the paragraph 48 of the specification provides a support for:
(i)	one or both of the touch driving line and the touch sensing line provided on a side surface of the encapsulation layer, but not provided on plural side surfaces of the encapsulation layer as claimed, 
(ii) 	one or both of the touch driving line and the touch sensing line provided on a side surface of the touch buffer layer, but not provided on plural side surfaces of the touch buffer layer as claimed, and
(iii) 	one or both of the touch driving line and the touch sensing line provided on a side surface of the touch insulating layer, but not provided on plural side surfaces of the touch insulating layer as claimed.


In response to the first set of rejections under 35 U.S.C. 102 and 103 based on the primary reference, Park et al., in the previous Office action, Applicant amends independent claims 1 and 16 and provides on page 12 of the amendment an argument that Park discloses only the touch buffer layer TS-LIL disposed between the touch sensing line or the touch driving line and the side surface of the second organic thin film layer of the encapsulation layer and fails to disclose the touch insulating layer TS-MIL disposed between the touch sensing line or the touch driving line and the side surface of the second organic thin film layer of the encapsulation layer. Examiner respectfully disagrees and directs the Applicant to the below rejection of the newly amended claims 1 and 16.
The rejections in the second set of rejections under 35 U.S.C. 102 and 103 based on the primary reference, Lee et al., in the previous Office action have been withdrawn in light of the amendment to claims.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/483,678, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. At least the limitations, “a touch insulating film disposed between the bridge and the plurality of second touch electrodes” in claims 1 and 16 and “wherein at least one of the touch sensing line and the touch driving line is provided on side surfaces of the encapsulation layer, the touch buffer layer or the touch insulating film” of claims 7 and 20, are not found in the aforementioned prior-filed application. See the below rejections under 35 U.S.C. 112(a) for discussion of limitations are not found in the aforementioned prior-filed application. For the above reasons, the filing date of this present application is to be its own filing date 07/08/2021 at this time.
Specification
The disclosure is objected to because of the following informalities: paragraph [0046] of the specification discloses:
(i)	Reference characters “121” and “TEa” having both been used to designate “the first touch electrode”;
(ii)	Reference characters “123” and “TEb” having both been used to designate “the second touch electrode”;
(iii)	“… The first touch electrode 121 can be a bridge 322 …” while at least the corrected Fig. 9 submitted on 06/02/2022 explicitly shows the first touch electrode 121 being distinct form the bridge 322; and 
(iv) 	“… the second touch electrode 123 can be a plurality of first touch electrodes TEa and/or a plurality of second touch electrodes TEb …” while at least this paragraph [0046] of the specification and the corrected Fig. 9 submitted on 06/02/2022 explicitly disclose the second touch electrode 123 being distinct from the first touch electrode 121.
Furthermore, as best understood in light of Figs. 3 and 9 of this application and as generally recognized by one skilled in the touch display art (see at least Figs. 8A-8E of the Park reference discussed in the previous Office action and below,) the first touch electrode 121 includes a plurality of first touch sensor pads/parts TEa (instead of using the term “the first touch electrodes TEa”) and a plurality of first bridges 322 and the second touch electrode 123 includes a plurality of second touch sensor pads/parts TEb (instead of using the term “the second touch electrodes TEb”) and a plurality of second bridges/connection parts, e.g., “323” different from the first bridges 322. 
Therefore, it is in the best interest of the patent community that applicant, in his/her normal review and/or rewriting of the claims, to take into consideration these editorial situations and make changes as necessary, so that different parts have different names and reference numbers/characters. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites a limitation, “a touch insulating film disposed between the bridge and the plurality of second touch electrodes” in lines 13-14, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically the corrected Fig. 9 submitted on 06/02/2022, explicitly discloses a touch insulating film 122 disposed between the bridge 322 and the plurality of first touch electrodes 121 or between the plurality of first touch electrodes 121 and the plurality of second touch electrodes 123, but not the touch insulating film 122 disposed between the bridge 322 and the plurality of second touch electrodes 123, as claimed. Accordingly, the original disclosure of this application [[and the original disclosure of the prior-filed application 16/175,307]] does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 16, see the above rejection of claim 1 for similar limitations.
As per claims 2-15 and 17-20, these claims are therefore rejected for at least the reason set forth in independent claim 1 or 16 above.
   
In addition to claim 7, this claim further recites a limitation, “wherein at least one of the touch sensing line and the touch driving line is provided on side surfaces of the encapsulation layer, the touch buffer layer or the touch insulating film.” This underlined limitation contains at least features (i) “wherein the touch sensing line is provided on plural or all side surfaces including a top side surface, a bottom side surface, and all side surfaces, of the encapsulation layer,” (ii) “wherein the touch sensing line is provided on plural or all side surfaces including a top side surface, a bottom side surface, and four side surfaces, of the touch buffer layer,” (iii) “wherein the touch sensing line is provided on plural or all side surfaces including a top side surface, a bottom side surface, and all side surfaces, of the touch insulating film,” (iv) “wherein the touch driving line is provided on plural or all side surfaces including a top side surface, a bottom side surface, and four side surfaces, of the encapsulation layer,” (v) “wherein the touch driving line is provided on plural or all side surfaces including a top side surface, a bottom side surface, and four side surfaces, of the touch buffer layer,” (vi) “wherein the touch driving line is provided on plural or all side surfaces including a top side surface, a bottom side surface, and four side surfaces, the touch insulating film,” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the original claim 7 is a part of the disclosure of only this application [[and not part of the original disclosure of the prior-filed application 16/175,307]], however, this claim itself does not explicitly provide adequate information regarding to at least the above identified features of the above underlined limitations, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claim 20, see the above additional rejection of claim 7 for similar limitation.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) (when the effective filing date of this application is 07/08/2021 as indicated in the above “Priority” section) or 35 U.S.C. 102(a)(2) (when the effective filing date of this application is 10/31/2017 as receiving the benefit of the effective filing date of the prior-filed application 16/175,307) as being anticipated by Park et al. (US 2018/0033832 A1; hereinafter Park.)
As per claim 1, Park discloses a display device (see at least Fig. 3A, 3B) comprising: 
	a substrate including a display area and a pad area (see at least Figs. 4B, 6A, 6B, 9, 13A, 13C, disclosing a substrate [SUB] including a display area [DA] and a pad area as a part or a whole of a non-display area [NDA] having at least a plurality of pads [PD2/PD2'];) 
	a thin film transistor in the display area, and including a source electrode and a drain electrode (see at least Figs. 4B, 6B, disclosing a thin film transistor [T6] in the display area [DA] and including a source electrode [DE6] and a drain electrode [SE6];)
	a light emitting film layer including an anode electrode connected to the drain electrode, an organic light emitting film on the anode electrode, and a cathode electrode on the organic light emitting film (see at least Fig. 6B, disclosing a light emitting film layer [OLED] including an anode electrode [AE] connected to the drain electrode [SE6], an organic light emitting film [HCL, EML, ECL] on the anode electrode [AE], and a cathode electrode [CE] on the organic light emitting film [HCL, EML, ECL];) 
	an encapsulation layer including a first inorganic film, a first organic film on the first inorganic film, and a second inorganic film on the first organic film (see at least Figs. 6B, 9, disclosing an encapsulation layer [TFE] including a first inorganic film [IOL10], a first organic film [OL1] on the first inorganic film, and a second inorganic film [IOL20] on the first organic film;) 
	a touch buffer layer on the second inorganic film of the encapsulation layer (see at least Fig. 9, disclosing a touch buffer layer [TS-LIL] on the second inorganic film [IOL20] of the encapsulation layer;) 
	a bridge, a plurality of first touch electrodes and a plurality of second touch electrodes disposed on the touch buffer layer (see at least Figs. 8E, 9, disclosing a bridge [CP1], a plurality of first touch electrodes [SP2] and a plurality of second touch electrodes [SP1] disposed on the touch buffer layer [TS-LIL];) 
	a touch insulating film disposed between the bridge and the plurality of first touch electrodes and the plurality of second touch electrodes (see at least Figs. 8E, 9, 13C, disclosing a touch insulating film [TS-MIL] disposed between the bridge [CP1] and the plurality of first touch electrodes [SP2] and the plurality of second touch electrodes [SP1];) 
	a touch pad in the pad area, and including an upper pad electrode and a lower pad electrode (see at least Figs. 13A, 13C, 14, disclosing a touch pad in the pad area including an upper pad electrode [Fig. 13C showing an upper pad electrode being a vertical portion of the element [TL1/TL2] directly connected with the pad PD2 and the remainder of the element [TL1/TL2] being a touch driving/sensing line] and a lower pad electrode [Fig. 13A showing a lower pad electrode being a vertical portion of the element [DUL] directly connected with the pad PD2 and the remainder of the element [DUL] being a signal line]; in the alternative, see at least Figs. 4B, 8E, 9, disclosing a touch pad [PD1, PD2] in the pad area and including an upper pad electrode connected with the element [TL1/TL2] and a lower pad electrode connected with the element [DL];) 
 	a touch sensing line connected to the plurality of first touch electrodes (see the above discussion regarding to the touch sensing line as the remainder of the element [TL2]; further see at least Fig. 13C, disclosing the touch sensing line connected to the plurality of first touch electrodes [SP2];) and 
 	a touch driving line connected to the plurality of second touch electrodes (see the above discussion regarding to the touch driving line as the remainder of the element [TL1]; further see at least Fig. 13C, disclosing the touch driving line connected to the plurality of second touch electrodes [SP1],) 
 	wherein at least one of the touch sensing line and the touch driving line is provided on a side surface of the encapsulation layer (see at least Fig. 9, disclosing at least one of the touch sensing line of TL2 and the touch driving line of TL1 provided on the [[top]] side surfaces and the [[slant]] side surfaces of the IOL20 layer of the encapsulation layer,) and 
	wherein both of the touch buffer layer and the touch insulating film are disposed between the at least one of the touch sensing line and the touch driving line and the side surface of the encapsulation layer in a sectional view (see at least Figs. 8A, 8C, 8D, 10A, disclosing both of the touch buffer layer TS-LIL and the touch insulating film TS-MIL disposed and extending from the display area DA to the non-display area NDA; see at least Figs. 8B-8E, 10A, disclosing both of the touch sensing line of TL2 and the touch driving line of TL1 disposed on and overlapped both of the touch buffer layer TS-LIL and the touch insulating film TS-MIL from the DA to the non-display area NDA having the dam DAM and bank BAK; see the below annotated Fig. 9 in view of Fig. 10A, disclosing both of the touch buffer layer TS-LIL and the touch insulating film TS-MIL disposed between the at least one of the touch sensing line of TL2 and the touch driving line of TL1 and the side surface of the second inorganic film IOL20 of the encapsulation layer  in a sectional view.)
		
    PNG
    media_image1.png
    423
    726
    media_image1.png
    Greyscale

	As per claim 2, Park discloses a signal line extending from the touch pad in the pad area to the display area (see the discussion in the rejection of claim 1 regarding to the signal line of DL/DUL; further see at least Figs. 4B, 9, disclosing the  signal line of DL extending from the touch pad in the pad area to the display area; in the alternative, see at least Figs. 13A, 14, disclosing the signal line of DUL extending from the touch pad in the pad area to the display area.)
	As per claim 3, Park discloses the lower pad electrode of the touch pad made of a same material as the signal line and the upper pad electrode of the touch pad made of a same material as the touch sensing line or the touch driving line (see the discussion in the rejection of claim 1 regarding to the lower pad electrode, the signal line, the upper pad electrode, the touch sensing line, and the touch driving line.)
	As per claim 4, Park discloses the source electrode, the drain electrode and the signal line  made of a same material (see the discussion in the rejection of claim 1 regarding to the signal line; further see Figs. 4B, 6A, 9, disclosing the source electrode SE1, the drain electrode DE1, and the signal line of the DL made of a same material.) 
	As per claim 5, Park discloses a protective layer disposed on the plurality of first touch electrodes and the plurality of second touch electrodes (see at least Figs. 8B, 9, disclosing a protective layer TS-HIL disposed on the plurality of first touch electrodes SP2 and the plurality of second touch electrodes SP1; in the alternative, Fig. 2C, disclosing a protective layer WM disposed on the touch sensing unit TS including the plurality of first touch electrodes SP2 and the plurality of second touch electrodes SP1 shown in Fig. 8B or 8E.)
	As per claim 6, Park discloses the plurality of first touch electrodes and the plurality of second touch electrodes having an electrode pattern formed in a mesh (see at least Fig. 13C; ¶¶ 128-129.)
	As per claim 7, Park discloses at least one of the touch sensing line and the touch driving line provided on side surfaces of the encapsulation layer, the touch buffer layer or the touch insulating film (see at least Fig. 9, disclosing the touch sensing line of TL2 and the touch driving line of TL1 provided on the [[top]] side surfaces and the [[slant]] side surfaces of the IOL20 layer and the IOL20 layer of the encapsulation layer in the display area and non-display area, on the [[top]] side surfaces and the [[slant]] side surfaces of the touch buffer layer [TS-LIL] in the display area and non-display area.)
	As per claim 8, Park discloses the touch sensing line electrically connects the plurality of first touch electrodes and the touch pad (see at least Fig. 13C, disclosing the touch sensing line of TL2 electrically connects the plurality of first touch electrodes [SP2] and the touch pad.)
	As per claim 9, Park discloses the touch driving line electrically connecting the plurality of second touch electrodes and the touch pad (see at least Fig. 13C, disclosing the touch driving line [TL1] electrically connecting the plurality of second touch electrodes [SP1] and the touch pad [PD2'].)
	As per claim 10, Park discloses the second inorganic film contacting the first inorganic film (see at least Fig. 9, disclosing the second inorganic film [IOL20] contacting the first inorganic film [IOL10].)
	As per claim 11, Park discloses a dam located at where the second inorganic film contacts the first inorganic film (see at least Fig. 9, disclosing a dam [DAM] located at where the second inorganic film [IOL20] contacts the first inorganic film [IOL10].)
	As per claim 12, Park discloses the first inorganic film [IOL10] [located on the dam [DAM] (see Fig. 9.)
	As per claim 13, Park discloses the touch insulating film [TS-MIL] interposed between the plurality of first touch electrodes [SP2] and the plurality of second touch electrodes [SP1] to electrically insulate the plurality of first touch electrodes and the plurality of second touch electrodes (see at least Figs. 9, 13C.)
	As per claim 14, Park discloses the first inorganic film contacting the signal line (see the discussion in the rejection of claim 1 regarding to the signal line; further see Fig. 9, disclosing the first inorganic film IOL10 contacting the signal line of DL on the element 20.)
	As per claim 15, Park discloses a thickness of the first organic film being greater than a thickness of the first inorganic film and a thickness of the second inorganic film (see at least any of Figs. 7A-7C; ¶ 114.)
	As per claims 16, 18, 19 and 20, see the discussion in the rejection of claims 1-3 and 7 for similar limitations.
	As per claim 17, Park discloses: wherein an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacts a top surface of a signal line extending from the touch pad in the pad area to the display area (see the discussion in the rejection of claim 1 regarding to the signal line; further see at least Figs. 13A, 14, disclosing an end portion of at least a part of the touch buffer layer TS-LIL disposed in the pad area directly contacts a top surface of the signal line of DUL extending from the touch pad in the pad area to the display area.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 13, 16 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5 and 7-9 of U.S. Patent No. 11,088,220 B2 (hereinafter Pat220.) 
As per claims 1-10, 13, 16 and 18-20, since all limitations of these claims are recited in the patent claims 1, 4, 5 and 7-9, these claims of the instant application are not patentable distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting. For an instance, all limitations of the pending claim 1 are contained in the patent claims.
Claims 11, 12, 14, 15 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over patent claims 1, 4 and 9 of Pat220 in view of Park. 
As per claim 11, the display device of the patent claims 1, 4 and 9 comprises the first inorganic film and a second inorganic film, but is silent to a dam located at where the second inorganic film contacts the first inorganic film. 
However, in the same field of endeavor, Park discloses a display device (see at least Fig. 3A, 3B) comprising: a dam located at where the second inorganic film contacts the first inorganic film (see at least Fig. 9, disclosing a dam [DAM] located at where the second inorganic film [IOL20] contacts the first inorganic film [IOL10].) Park further discloses that the benefit of using a dam is to control a flow of an organic thin film material in a thin film encapsulation layer (TFE) (see at least ¶ 148.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a dam in the display device of the patent claim, in view of the teaching in the Park reference, to improve the above modified display device of the patent claim for the predictable result of at least controlling a flow of an organic thin film material in the TFE.

As per claim 12, the above modified display device of the patent claims obviously renders the first inorganic film located on the dam (see Park Fig. 9, disclosing the first inorganic film IOL10 located on the dam DAM.)
	As per claim 14, the display device of the patent claims 1, 4 and 9 comprises the first inorganic film (see the patent claim 1) and the signal line extending from the display area to the touch pad (see the patent claim 1,) but is silent to the first inorganic film contacting the signal line. However, in the same field of endeavor, Park discloses a display device (see at least Fig. 3A, 3B) comprising: an encapsulation layer including a first inorganic film; and a signal line extending from the touch pad in the pad area to the display area (see at least Figs. 4B, 9, disclosing the signal line of DL on the element 20 and extending from the touch pad in the pad area to the display area,) wherein the first inorganic film contacts the signal line (see Fig. 9, disclosing the first inorganic film IOL10 contacting the signal line of DL.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Park remedies for the deficiency of the patent claims or to modify the display device of the patent claims to have the first inorganic film contacting the signal line, in view of the teaching in the Park reference, to obtain the same predictable result.
	As per claim 15, the display device of the patent claims 1, 4 and 9 comprises the first inorganic film, the second inorganic film, and the first organic film (see at least claim 9,) but is silent to a thickness of the first organic film being greater than a thickness of the first inorganic film and a thickness of the second inorganic film, as claimed. However, in the same field of endeavor, Park discloses a display device (see at least Fig. 3A, 3B) comprising: an encapsulation layer (TFE) including a first inorganic film (IOL10), a second inorganic film (IOL20), and a first organic film (OL1) (see at least Fig. 9,) wherein a thickness of the first organic film is greater than a thickness of the first inorganic film and a thickness of the second inorganic film (see at least any of Figs. 7A-7C; ¶ 114.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Park remedies for the deficiency of the patent claims or to modify the display device of the patent claims to have a thickness of the first organic film being greater than a thickness of the first inorganic film and a thickness of the second inorganic film, in view of the teaching in the Park reference, to obtain the same predictable result.
	As per claim 17, the display device of the patent claims 1, 4 and 9 comprises at least a part of the touch buffer layer disposed in the pad area (see the patent claim 1) and the signal line extending from the touch pad in the pad area to the display area (see the patent claim 1,) but is silent to “an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacts a top surface of a signal line extending from the touch pad in the pad area to the display area,” as claimed.
	However, in the same field of endeavor, Park discloses a display device (see at least Fig. 3A, 3B) comprising: a touch buffer layer on the second inorganic film of the encapsulation layer (see at least Fig. 9, disclosing a touch buffer layer [TS-LIL] on the second inorganic film [IOL20] of the encapsulation layer;) and a signal line extending from the touch pad in the pad area to the display area (see at least at least Figs. 13A, 14, disclosing the signal line of DUL extending from the touch pad in the pad area to the display area,) wherein an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacts a top surface of a signal line extending from the touch pad in the pad area to the display area (see at least Figs. 13A, 14, disclosing an end portion of at least a part of the touch buffer layer TS-LIL disposed in the pad area directly contacts a top surface of the signal line of DUL extending from the touch pad in the pad area to the display area.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Park remedies for the deficiency of the patent claims or to modify the display device of the patent claims to have an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacting a top surface of a signal line extending from the touch pad in the pad area to the display area, in view of the teaching in the Park reference, to obtain the same predictable result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2018/0033830 A1) discloses a related display device, wherein both of the touch buffer layer [TS-IL1] and the touch insulating film [TS-IL2] disposed on the side surface of the second inorganic film [IOL2] of the encapsulation layer [TFE] in a sectional view (see at least Figs. 9A.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626